THOMPSON, J.
Soonja Roach appeals a final order of the Unemployment Appeals Commission (“UAC”), which affirmed the appeals referee’s ruling that Roach was disqualified from receiving benefits. The UAC adopted the referee’s findings that Roach voluntarily left her employment without *618good cause attributable to the employer. We affirm.
Roach argues on appeal that she was forced to separate from the work place because of illness. She also contends that the referee was biased and did not give her proper instruction about process. Most important, she argues that she presented testimony and evidence to the hearing officer to support her position. We cannot review the contentions raised by Roach because she has neither provided a transcript, nor asked the UAC to provide the court with a transcript. Roach has the burden to demonstrate error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1980) (holding that without a record of the trial proceedings, the court cannot properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory). Because there is no transcript, we must assume that the referee’s finding that Roach left work voluntarily is supported by the evidence. See Fryburg v. Unemployment Appeals Commission, 799 So.2d 281 (Fla. 5th DCA 2001).
AFFIRMED.
GRIFFIN and MONACO, JJ., concur.